On May 1, 2002, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, for the offense of Conspiracy, a felony; Count II: Twenty (20) years in the Montana State Prison, to run concurrently with Count I, for the offense of Attempted Criminal Possession With Intent to Distribute, a felony; Count *72III: Twenty-five (25) years in the Montana State Prison, to run consecutive to Count I & II, for the offense of Operation of an Unlawful Clandestine Laboratory, a felony; and Ten (10) years in the Montana State Prison for Persistent Felony Offender Status, to run consecutive to Counts I - III.
DATED this 26th day of May, 2006.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was not represented.
Before hearing the application, counsel for the defendant advised the Sentence Review Division that he was recently appointed to represent the defendant and he wished to continue the sentence review hearing in order to request and review the sentencing transcripts and have additional time to prepare for the sentence review hearing. Mr. Stevenson informed the Sentence Review Division that he made the Ravalli County Attorney’s office aware of his intent to request a continuance in this matter.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to August 10, 2006 at 1:00 p.m.
Done in open Court this 4 th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.